DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by patent application number US 2003/0164060 A1 to Menjak.
Regarding claims 1 – 5, 7 and 8, Menjak discloses an apparatus (hand wheel actuator 10) for measuring a torque in a force-feedback actuator for a steer-by-wire steering system, the apparatus comprising; 
	[Claim 1] a housing element (upper shaft housing 30 and stopper housing 50); 
	a control unit (ECU 20); 

	a transmission apparatus (shaft 81, first gear 82, second gear 84) coupled to a steering device (hand wheel 12); and 
	at least one motion sensor (torque/position sensor 39) configured to detect a motion of said transmission apparatus relative to said housing element (upper shaft housing 30 and stopper housing 50) and to supply to said control unit a motion signal resulting from the motion (determines a displacement angle, Paragraph [0020]); 
	at least one reset-reversible adjusting device (return-to-center device 90) coupling said transmission apparatus to said housing element, said at least one reset-reversible adjusting device having at least one mechanical property that changes as said transmission apparatus moves (torque and angular displacement are mechanical properties of the compression spring 95 as well as stiffness; Paragraph [0020]); and 
	said control unit being configured to ascertain a torque of said transmission apparatus, and thus of the steering device coupled thereto, by using the at least one mechanical property in combination with the motion signal (torque which changes as stiffness changes and angular displacement in a feedback loop; Paragraph [0020]);
	[Claim 2] wherein said reset-reversible adjusting device (return-to-center device 90) comprises at least one spring element (compression spring 95) and the at least one mechanical property is a stiffness of said at least one spring element (spring stiffness is an inherent property of springs);
	[Claim 3] wherein said reset-reversible adjusting device (return-to-center device 90) comprises a plurality of spring elements (compression spring 95) and the at least one mechanical property is a stiffness of the respective one spring element, and 

	[Claim 4] wherein said at least one motion sensor (torque/position sensor 39) is an angle sensor (torque/position sensor 39 also determines a displacement angle; Paragraph [0020]);
	[Claim 5] wherein said housing element (upper shaft housing 30 and stopper housing 50) comprises at least one stop element (bumpers 62) disposed to block said reset-reversible adjusting device (return-to-center device 90) in a user-defined position when a maximum deflection value of said reset-reversible adjusting device is reached (Paragraph [0025] and [0027]);
	[Claim 7] wherein said transmission apparatus (shaft 81, first gear 82, second gear 84) comprises a ring gear element (second gear 84); and
	[Claim 8] wherein said angle sensor (torque/position sensor 39 also measures angular displacement) is arranged on said housing element (upper shaft housing 30 and stopper housing 50) to enable a movement of said transmission apparatus (shaft 81, first gear 82, second gear 84) relative to said housing element to be detected (Paragraph [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Menjak, in view of patent number US 7,575,092 B2 to Endo et al. (hereinafter referred to as Endo).

Regarding claim 6, Menjak discloses the apparatus (hand wheel actuator 10) according to claim 5, but does not teach wherein said control unit is further configured to incorporate a transmission efficiency in determining the torque of the transmission apparatus and thus of the steering device.
	However, Endo discloses a steering control device configured to incorporate a transmission efficiency in determining the torque of the transmission apparatus and thus of the steering device (steering torque estimation unit estimates steering torque using transmission efficiency, Claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to include a transmission efficiency in the torque calculations of Menjak, to provide more accurate feedback.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Menjak, in view of patent application number US 2002/0108804 A1 to Park et al. (hereinafter referred to as Park).

Regarding claim 10, Menjak, discloses the apparatus (hand wheel actuator 10) according to claim 1, but does not teach said reset-reversible adjusting device comprises a helical spring or a form leaf spring.
	However, Park discloses a steer-by-wire system using a semi-active actuator wherein a reset-reversible adjusting device (shafts 60) comprises a helical spring (torsion springs 70, Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use a helical spring in the device of Menjak, since it is obvious to try such a commonly available spring alternative.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, Menjak discloses the apparatus according to claim 1, but he does not explicitly teach the reset-reversible adjusting device comprises at least one form leaf spring and wherein a geometry of the form leaf spring is adapted in at least a portion thereof to at least a partial area of a contact surface of the housing element, so that a load on the form leaf spring is influenced as a function of a rotation of the form leaf spring, and due to the construction of the apparatus, it would not be obvious to modify Menjak to include a leaf spring in place of the spring washers without destroying its intended function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611           


/JACOB D KNUTSON/           Primary Examiner, Art Unit 3611